Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 22, 2019

The Court of Appeals hereby passes the following order:

A20A0354. WILEY v. KENNON REALTY SERVICES, INC.

      On October 2, 2019, this Court granted Joseph Wiley, Jr.’s motion for an
extension of time in which to file his appellate brief. The appellant’s brief was due
October 15, 2019. As of the date of this order, Wiley has not filed a brief, nor has he
requested an additional extension of time in which to do so. See Court of Appeals
Rule 16 (b). Accordingly, Wiley’s appeal is deemed abandoned and is hereby ordered
DISMISSED. See Court of Appeals Rule 7, 16 (b), 23 (a).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/22/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.